Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 03/08/2021. Claims 1, 7 and 13-18 have been amended. Claims 1-18 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for early detection and warning for system bottleneck in an on-demand environment. The detailed implementation indicates: (1) a computer-implemented method comprising: detecting waits during processing of a query within a processing pipeline, wherein the waits include one or more of application-specific waits and database-specific waits; (2) Gathering one or more of 1) application metrics relating to one or more applications associated with the application-specific waits, and 2) database metrics relating to one or more databases associated with the database-specific waits; (3) Diagnosing the waits to identify a wait that has turned into a bottleneck; classifying one or more types of issues causing the wait to turn into the bottleneck; (4) Generating an alert having associated information detailing the issues based on the one or more types and a location of the wait within the processing pipeline; and (5) Transmitting the alert to facilitate correction activities.

Pertinent Arts

Nasser, US 20170147407, discloses predicting resource bottlenecks for an information technology system processing mixed workloads by determining a probability that the requests will access one of the resources, determining a performance metric of one of the requests, identifying a potential hot spot based on the performance metric, calculating a probability that each of the requests will concurrently execute on one of the resources, and providing an alert predicting that a bottleneck could occur at one of the resources.
	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


~TBD~


Hung Le
03/12/2021

/HUNG D LE/Primary Examiner, Art Unit 2161